Citation Nr: 1542664	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-11 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected mood disorder, currently evaluated as 30 percent disabling prior to November 19, 2014, and as 70 percent disabling thereafter.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to May 1964, and from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2014, the Board remanded the claims for additional development.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Honolulu, Hawaii. 

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

VA is obligated to give a sympathetic reading to a claimant's filings and adjudicate all issues and potential claims reasonably raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed. Cir. 2009).  The Board has determined that the evidence reasonably raises the issue of entitlement to an increased rating for service-connected traumatic brain injury, currently evaluated as 10 percent disabling.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 19, 2014, the Veteran's service-connected mood disorder is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, irritability, depression, and flashbacks, but not occupational and social impairment with reduced reliability and productivity.

2.  As of November 19, 2014, the Veteran's service-connected mood disorder is shown to have been productive of symptoms that included depression, anger, and irritability, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to November 19, 2014, the criteria for an initial evaluation in excess of 30 percent for service-connected mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9435 (2015).

2.  As of November 19, 2014, the criteria for an evaluation in excess of 70 percent for service-connected mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9435 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation - Mood Disorder

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected mood disorder.  During his hearing, held in May 2014, the Veteran testified that he had symptoms that included difficulty communicating with his wife,   The Veteran's spouse testified that the Veteran had a poor ability to communicate verbally, and a poor memory.  She testified that he could not remember his grandchildren's names, and that she was trying to help the Veteran with exercises to increase his cognitive abilities, such as puzzles and board games.

The Board notes that some VA medical evidence has been received following the issuance of the most recent supplemental statement of the case, dated in January 2015, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence does not contain any findings warranting an increased evaluation, and this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  

The Board notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect, with an effective date of November 9, 2009.

In August 2008, the RO granted service connection for a mood disorder, evaluated as 30 percent disabling, with an effective date for service connection of January 15, 2008.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In January 2015, the Appeals Management Center (AMC), granted the Veteran's claim, to the extent that it increased his evaluation to 70 percent, with an effective date of November 19, 2014.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As an initial matter, service connection is currently in effect for residuals of a head injury, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  Under the current rating criteria for TBI, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  When (as here) there is a diagnosis of a mental disorder, emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Service connection is currently in effect for disabilities that include traumatic brain injury.  In this case, the Veteran is shown to have significant cognitive deficits in addition to impairment in such areas as memory in concentration, and the Board has determined that DC 8045 allows the better assessment of overall impaired functioning due to the Veteran's cognitive symptoms.  See 38 C.F.R. § 4.124a, DC 8405, Note (1).  In the Introduction, the Board stated that the evidence reasonably raises the issue of entitlement to an increased rating for service-connected traumatic brain injury, and referred this issue to the AOJ.  Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed. Cir. 2009).  The Board's analysis below is therefore based upon application of DC 9435 and the General Rating Formula for mental disorders as it pertains to his psychiatric symptoms.

The RO has evaluated the Veteran's mood disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435. 

Under DC 9435, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

Under DC 9435, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under DC 9435, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Under DC 9435, a 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, a March 1971 report shows that the Veteran was hospitalized in October 1970 after he was struck across his posterior skull and upper back by a heavy wooden beam.  He was totally unresponsive for five minutes, and then aroused, but was totally disoriented.  X-rays revealed a massive fracture.  After about two weeks, his mental status was good, although the Veteran continued to report neurological pain associated with edema of the peripheral cranial nerves due to his trauma.  He was returned for duty in January 1971, but he was unable to perform his duties due to nerve pain and he was re-hospitalized.  The diagnosis was painful post-traumatic paresthesias.  A March 1971 Medical Board Report and a June 1971 Physical Evaluation Board report show that the Veteran was determined to be unfit for service due to painful post-traumatic paresthesias of the face, and neuritis of the face, after he sustained a skull fracture after he was hit in the back of the head by a wooden beam in 1970.  Following service, a VA mental disorders examination report, dated in June 2004, showed that the Veteran complained of nightmares, memory loss, and sleep difficulties.  On examination, there was some short-term memory loss.  There was no Axis I diagnosis.  The Axis V diagnosis was a GAF score of 69.  See 38 C.F.R. § 4.1 (2015).  

A.  Prior to November 19, 2014

The relevant medical evidence is summarized as follows: 

Overall, VA progress notes, dated between 2008 and November 2014, show ongoing treatment for psychiatric symptoms, with use of Citalopram and Olanzapine, and multiple findings that he denied suicidal or homicidal ideation.  

A VA mental evaluation report, dated in May 2008, shows the following: the Veteran reported having been married three times.  He has currently been married for nine years.  He has nine children, and lives with his wife and a daughter.  He has been out of work since 2004.  The Veteran's claims file was not available for review.  He complained of lingering problems with concentration, short-term and long-term memory, and going off-track in conversation.  He also complained of symptoms that included nightmares, and sleeping only three hours per day.  On two occasions, he had awakened and hit his wife, who now used a stick in order to awaken him.  Following separation from service, he had been a real estate broker, "and he apparently did well for himself."  He would often supervise workers, although he had problems with concentration and memory.  He still collects income from real estate investments, and he denied missing significant work due to mental and emotional problems.  He had a number of friends, and he socialized at a religious center.  Although he currently lives in the Continental United States, he travels to his childhood home of Guam about three times per year.  On current examination, he was well-dressed and groomed.  Social skills were fair, and intelligence was above average, although there were some declines.  Thought process was generally considered logical and coherent, although he went off-track at times, and lost his train of thought once or twice.  He was oriented to place, person, time, and situation.  Reasoning and judgment were fair.  He did poorly on verbal comprehension tasks, although it was difficult to differentiate this from cultural differences and differences in language.  Concentration was considered poor.  There was evidence of impaired memory.  He complained of depression due to physical issues, crying, being tired, anger, and irritability.  He had no history of suicidal attempts or seriously considering it.  He denied homicidal thinking.  He reported some visual hallucinations, but it was not clear if there were perceptual issues secondary to his brain injury.  The Axis I diagnoses were mood disorder NOS (not otherwise specified), and cognitive disorder NOS.  The Axis V diagnosis was a GAF score range of 65-70.  The examiner noted that despite his memory and concentration issues, the Veteran had been successful in real estate ventures, including some business-type ventures.  

A May 2008 VA brain and spinal cord examination report notes complaints of mild memory impairment, with the occasional need to take notes and trouble remembering recent events, slowness of thought, and difficulty understanding directions and comprehending works, and delayed reaction times.  He denied irritability.  On examination, the cranial nerves were all intact.  The impression was mild brain injury 36 years ago, at present with short-term memory loss and daily headaches.  The claims file was not available for review.  

A June 2008 VA neuropsychological consultation report shows the following: the claims file was not available for review.  The Veteran reported "a litany" of physical, emotional, and cognitive problems that severely impacted his life following his inservice TBI which "appeared expansive at best."  He complained of symptoms that included depression, anxiety, irritability, and difficulties with comprehension, short-term memory, and concentration, and an inability to work.  He denied periods of confusion or becoming lost in familiar surroundings.  There was no history of psychiatric treatment.  He was evasive about suicidal symptoms, but left the impression there was a strong chance, however, "he backed off claiming suicidal intent when I stated I would need to take him over to MH (mental health) access for evaluation."  Following service, the Veteran had a successful career in Guam as a real estate broker until returning to the Continental United States in 2004.  On examination, the Veteran was well-dressed and groomed.  He initially refused to sit in a chair, saying that he wanted to look around the room, and the examiner stated that this was very unusual.  He was somewhat dramatic in reporting his problems.  He was able to follow and understand conversation and most instructions.  Mood was mildly dysphoric with mildly constricted affect, anxious, and irritable at times.  There was no evidence of delusions, hallucinations, or illusions.  Thought processing was mostly goal-directed.  The Veteran did not make much of an effort or said that "he did not know" during testing.  Frequent encouragement to try harder was required.  His erratic effort may have underestimated his real ability.  He was alert and oriented to person, place,  time, and situation.  The assessment notes that the Veteran consistently showed diffuse impairments in most modalities, nevertheless, it was the examiner's opinion that his measured abilities were gross underestimates of his real cognitive ability because he was overly-dramatic in his presentation and he appeared to embellish his symptoms, his testing response patterns were atypical of patients having organically-based brain dysfunction, the Veteran's intelligence scores were so low that they were inconsistent with his employment history following his 1971 head injury, and his efforts were erratic.  The examiner stated that if residual cognitive defects were present, they were being masked by an unrealistic performance level that was probably secondary to psychological problems and/or motivation for primary or secondary gain.  His test results were too askew and erratic to render a diagnosis.  

A September 2008 VA mental health initial evaluation report indicates that the Veteran denied homicidal and suicidal ideation or past attempts, and a past history of hospitalization for psychiatric symptoms.  He was being followed for medication management, with use of Citalopram and Trazodone.  He complained of symptoms that included nightmares, nightsweats, difficulty falling asleep, waking after sleeping four hours, checking his perimeter, intrusive thoughts, anger, impaired concentration and short-term memory, social avoidance, emotional detachment, a startle response, and a foreshortened sense of his future.  He declined to participate in therapy.  

A VA progress note, dated in September 2009, shows that the Veteran denied having sleep difficulties, depression, mania, hypomania, anxiety, psychosis, suicidal or homicidal ideation, or audio or visual hallucinations.  He was taking Zyprexa and Celexa, with some difficulties falling asleep at times.  He reported that his mood was "ok."  He expressed dissatisfaction with not having money to visit his brother in Guam.  His relationship with his wife was stable.  On examination, appearance was appropriate, and behavior was cooperative.  Speech has a regular rate, rhythm and volume.  Affect was euthymic and appropriate with no lability, thought process was linear and logical, thought content was without suicidal or homicidal ideation, psychosis, or preoccupation.  He was oriented in all spheres and memory was good.  

A VA TBI examination report, dated in January 2010, shows that the Veteran complained of symptoms that included nightmares, sleep difficulty, mood swings, anxiety, and impaired concentration, attention, and organizing things.  He also reported irritability and depression.  On examination, judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  He was able to communicate by spoken and written language, and to comprehend spoken and written language.  He was noted to have one or more neurobehavioral effects that do not interfere with workplace or social interaction.  The impression was mild TBI.  

An April 2010 VA mental health examination report shows the following: the Veteran's claims file had been reviewed.  The Veteran reported living with his wife and child.  He denied having been hospitalized for psychiatric symptoms.  He did not endorse any suicidal acts, self-harm, violence, or assaultive behavior.  The Veteran received outpatient psychiatric care and weekly group psychotherapy through VA, and a few individual psychotherapy sessions.  He was taking Citalopram and Olanzapine.  He complained of symptoms that included problems with reasoning, retention, concentration, short- and long-term memory, and going off-track in conversation.  He also reported difficulty with naming objects, dates, anniversaries, and people, misplacing items, increased irritability, anger, low frustration tolerance, problems with sleep, financial stress, weekly nightmares, lack of concentration and focus, crying spells, and increased emotionality.  The Veteran said that he avoided crowds and large gatherings.  He asserted that he periodically experienced auditory and visual hallucinations.  On average, he said his psychiatric symptoms occurred every month, with no remissions of symptoms.  He rated his symptoms as "extreme."  He reported that he had quit working in real estate development due to cardiac problems.  He has been married to his third wife since 1999.  He has good relationships with his son, daughter, stepson, and stepdaughter.  His social network had declined and he spent much of his leisure time at home.  

On examination, he had a neat appearance and adequate grooming.  No inappropriate behavior was observed.  He was able to communicate effectively.  Rate and flow of speech was constant, clear, logical and coherent, with no indications of irrelevant, illogical, or obscure speech patterns.  Auditory comprehension was adequate.  Thought processes were generally clear, logical and coherent, although there were periodic signs of tangentiality.  Mood was mildly euthymic with mood-congruent affect.  He denied obsessive, impulsive, ritualistic, or compulsive behavior, and panic attacks.  Insight and judgement were fair.  He denied immediate suicidal or homicidal ideation, although he reported having frequent suicidal thoughts without plain or any real intent to act.  He was alert, but only fully oriented to place and situation.  He was partially oriented to person and time.  Attention and concentration were fair.  There were noted deficits in short- and long-term memory.  His ability to perform activities of daily living was adequate with assistance from his spouse.  Test results were interpreted to show moderate depressive symptoms.  The Axis I diagnoses were mood disorder NOS, and cognitive disorder NOS.  The Axis V diagnosis was a GAF score range of 60-65.  

A VA general medical examination report, dated in May 2010, shows that the Veteran complained of symptoms that included trouble sleeping due to pain and headaches, nightmares, and depression, with occasional suicidal tendencies.  The diagnoses included forgetfulness, and severe depression.  

In a rating decision, dated in August 2010, the RO determined that the Veteran is not competent for the purpose of receiving direct payment of his VA compensation benefits.  See 38 C.F.R. § 3.353 (2015).

A VA TBI examination report, dated in August 2011, notes mild memory impairment, with depression, but no mood swings, anxiety, or irritability.  The portions of the report for psychiatric manifestations, and judgment, were marked "normal."  Social interaction was noted to be routinely appropriate.  He was noted to have one or more neurobehavioral effects that do not interfere with workplace or social interaction.  He was able to communicate by, and to comprehend, spoken and written language and consciousness was normal.  

A VA examination report, dated in August 2013, shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that he had been married to his current wife for 15 years and that he had a good marriage, noting that "he gets along well with his two children from his first marriage."  He stays busy exercising and likes to go fishing, although he limited his activities due to chronic pain.  He spent time with family and a few friends.  He engaged in occasional social and leisure activities.  The Veteran worked as a real estate broker until 1998, and quit due to chronic head pain.  He had missed about two days of work per month for psychiatric reasons.  He was not currently employed.  He was taking Citalopram with mild symptom relief.  He denied assaultiveness, current substance abuse or legal problems.  He complained of occasional suicidal ideation with no intent or plan, due to chronic pain.  He denied suicidal intent.  He was noted to have depression and chronic sleep impairment, with current treatment for depression, which was his correct diagnosis.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with some occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The diagnosis was major depressive disorder, recurrent, moderate.  The Axis V diagnosis was a GAF score of 65.

The Board finds that prior to November 19, 2014, the criteria for an initial evaluation in excess of 30 percent have not been met.  As an initial matter, the Board reiterates that service connection is currently in effect for residuals of a head injury, for which the Veteran is receiving a separate evaluation.  That rating includes consideration of the Veterans cognitive impairment, which is defined as decreased memory, concentration, attention, and executive functions of the brain.  See 38 C.F.R. § 4.124a. DC 8045.  The findings as to these symptoms are therefore more properly evaluated in association with the Veteran's service-connected residuals of a head injury.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

With regard to the Veteran's psychiatric symptoms, the evidence indicates that the Veteran has been married to the same spouse during the entire time period in issue, and that he has reported having generally good relationships with his wife and children.  The Veteran has reported a variety of symptoms, to include depression, anger, irritability, some auditory and visual hallucinations, suicidal ideation, and sleep difficulties with nightmares.  In this regard, he was apparently a real estate broker until about 2004, and his memory and concentration issues were noted not to have prevented him from being successful in real estate and business ventures.  See May 2008 VA examination report.  In addition, there is significant evidence that he has attempted to exaggerate his symptoms.  See e.g., June 2008 VA examination report.  The evidence shows that overall, he tended to have generally logical and coherent thought processes, with some losing of train of thought.  He also tended to be oriented to place, person, time, and situation, with no less than fair reasoning and judgment, and unremarkable speech.  Thought processes were generally clear, logical and coherent, although there were periodic signs of tangentiality.  Thought content tended to be relevant and appropriate.  Beginning in April 2010, the Veteran began reporting periodically experiencing auditory and visual hallucinations, frequent suicidal thoughts and extreme symptoms.  However, at that time he denied a plan or any real intent to act.  His depression was characterized as moderate.  He was assigned a GAF score range of 60-65.  The August 2013 VA examination report shows that the Veteran stays busy exercising,  fishing, and spending time with family and a few friends, and that he engages in occasional social and leisure activities.  Similar to the April 2010 VA examination report, this report notes that he complained of occasional suicidal ideation with no intent or plan.  His GAF score was 65.  

Overall, the Veteran's GAF scores of record range between 60 and 70, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  Given the foregoing, the evidence is insufficient to warrant an initial increased evaluation. There is no evidence to show a sufficiently severe impairment of thought processes, speech, judgment, insight, or other symptoms warranting an increased initial evaluation.  With regard to employment, the Veteran has reported that he quit working as a real estate broker in 2004 following a very successful career.  He has provided conflicting reasons for stopping work.  E.g., cardiac symptoms vs. chronic pain from his inservice head injury.  He has also reported missing no more than two days per week due to psychiatric symptoms.  In this regard, he did not begin receiving treatment for control of his psychiatric symptoms until 2008.  In addition, there is insufficient evidence of such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks; difficulty in understanding complex commands, impaired judgment; impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, nor are the other demonstrated symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The August 2013 VA examination report specifically indicates that the criteria for no more than a 30 percent evaluation were met.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's mood disorder symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for mood disorder for this period have not been met under DC 9435.

B.  As of November 19, 2014

A VA examination report, dated in November 2014, indicates that the examination was performed on November 19, 2014.  This report shows the following: the Veteran's VA e-folder had been reviewed.  The Veteran reported that he was residing in Guam with his wife.  He was not able to provide much relevant information due to a cognitive problem.  He reported getting confused and having difficulty understanding or following a conversation.  He was not currently employed, and could not remember the last time he was employed.  He has been receiving VA treatment.  His medications include Buspirone, and Trazodone.  On examination, he was neat and clean.  He was alert, friendly, and cooperative.  The Veteran did not have abnormal behaviors.  He had a difficult time communicating, and used incomplete sentences or hand gestures.  He was mildly depressed.  He complained that he did not sleep long enough.  He was oriented to time, place, and person, "but that is because his wife had given him written instructions as to dates, places, things to do, etc."  He denied having suicidal ideas.  His memory was impaired, and he admitted needing help with activities of daily living, in particular, getting dressed.  He was able to read and follow his wife's instructions.  The Veteran also reported having depressed mood, chronic sleep impairment, impairment of short and long-term memory, "impaired abstract thinking, difficulty in adapting to stressful circumstances, including work or a worklike setting," spatial disorientation, disturbances of motivation and mood, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He was not capable of managing his financial affairs.  The examiner indicated that the Veteran had had occupational and social impairment with reduced reliability and productivity.  The diagnoses were depressive disorder due to another medical condition (head trauma), and mild neurocognitive disorder due to traumatic brain injury.  The examiner stated that the Veteran's depressive condition remained stable and unchanged from his previous examination due to adequate anti-depressive treatment, and that by contrast, his cognitive problems have worsened in relationship to previous examinations.  The examiner added that with current use of DSM-V, a GAF score would not be offered, explaining, "The American Psychiatric Association decided to drop this modality in the year 2013 because it was highly unreliable and for all practical purposes a useless score." 

VA progress notes, dated in June 2014 and June 2015, show that the Veteran was neatly dressed and groomed, and that he was alert, and oriented to person, place, time and situation.  Mood was frustrated, and affect was congruent with mood and constricted.  Speech had a normal rate and volume.  There was no unusual thought content.  The stream of thought was normal and coherent.  There were no perceptual disturbances, or suicidal or homicidal ideation.  Memory was intact, and judgment and insight were good.  The June 2014 report notes that testing suggested severe depression; the assessment was chronic depression.  

A June 2015 VA examination report, performed in association with a claim for aid and attendance or housebound status, notes that the Veteran has impaired memory, anxiety, depression and dementia.  

The Board finds that the Veteran is not entitled to an evaluation in excess of 70 percent as of November 19, 2014.  The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected mood disorder.  There is no evidence of such symptoms as suicidal or homicidal ideation, and audio or visual hallucinations.  There are no findings of psychosis, delusions, or a thought disorder.  He was also friendly and continued to experience close familial relationships.  The November 2014 VA examiner specifically stated that the Veteran's depressive condition remained stable and unchanged from his previous examination due to adequate anti-depressive treatment, and that by contrast, his cognitive problems have worsened in relationship to previous examinations (emphasis added).  The examiner indicated that the Veteran had had occupational and social impairment with reduced reliability and productivity, and this corresponds to no more than a 50 percent rating under 38 C.F.R. § 4.130.  To the extent that there is evidence of significant cognitive impairment, service connection is currently in effect for traumatic brain injury, and these residuals are more properly evaluated under this disability; this issue has been referred to the RO.  Robinson.  Given the medical findings, the evidence is insufficient to show that the Veteran's psychiatric symptoms are productive of gross impairment in thought processes or communication, persistent hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, the Veteran's intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, or disorientation to time or place, nor are the other demonstrated symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio.  In summary, the evidence is insufficient to support a finding that as of November 19, 2014, the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and the claim must be denied.

C.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected mood disorder, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorder.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that his other service-connected disorders require extraschedular consideration.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran worked full-time as a real estate broker until about 2004.  The Veteran's symptomatology has been discussed; it includes GAF scores ranging between 60 and 70.  There is no evidence of relevant hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal involves a claim for an initial increased evaluation for a mood disorder.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded examinations.  

In August 2014, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA psychiatric examination.  In December 2014, this was done.  To the extent that the Board requested a GAF score, and the December 2014 VA examiner failed to provide one, the examiner provided a sufficient basis for failing to do so, explaining that current medical standards no longer relied upon or utilized this modality.  A remand for additional development is therefore not warranted.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In May 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that a VA employee who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the AVLJ identified the issues on appeal.  Information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any other evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to November 19, 2014, an initial evaluation in excess of 30 percent for service-connected mood disorder is denied.

As of November 19, 2014, an evaluation in excess of 70 percent for service-connected mood disorder is denied.


REMAND

With regard to the claim for service connection for a low back disability, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reason:

In June 2011, a VA spine examination was undertaken.  The report of that examination showed that the examiner noted that the Veteran had documented low back pain during service that was self-limited in nature, although the Veteran claimed to have back pain due to an inservice accident in which he sustained a skull fracture.  The examiner noted, however, that the Veteran's service treatment records did not indicate any complaints of back pain at that time, and the examiner concluded that "based on available information, his lumbosacral DJD is less likely as not caused by or the result of military service as again, there are no records to indicate an injury suffered while in military service."  

In August 2014, the Board remanded the claim.  The Board stated that the June 2011 VA opinion was inadequate, because the examiner solely based his negative opinion on the fact that there was no documented injury to the Veteran's back at the time of the incident.  Citing Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In Dalton, it was held that an examiner is precluded from relying on the absence of medical documentation/treatment as the sole basis for a negative opinion.  Id. at 39-40.  The Board therefore directed that the Veteran be afforded another examination, and that another etiological opinion be obtained.  The Board specifically directed:

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record. (emphasis added)

In October 2014, the Veteran was afforded another examination.  The October 2014 VA spine examination report shows that the examiner, a physician, Dr. K-S, concluded that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed inservice injury.  The physician explained that the Veteran had documented low back pains during service that were self-limited in nature, that a review of service treatment records did not show any complaints of back pain in association with the Veteran's injury related to his service-connected TBI, and that "based on evidence, the lumbosacral DJD is less likely as not cause by or the result of military service.  There are no records to indicate an injury suffered while in military service."  

In summary, the October 2014 VA examiner's conclusion remains insufficient under Dalton.  Therefore, on remand, the Veteran's claims file should be returned to the VA physician who performed the Veteran's October 2014 examination (Dr. K-S), and a supplemental opinion should be obtained, or, if Dr. K-S is not available, the Veteran should be scheduled for another examination, to include etiological opinions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the claims file to the VA physician who performed the Veteran's October 2014 examination (Dr. K-S), for a supplemental opinion.  Dr. K-S should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low disability is related to active service, to include the in-service incident wherein the Veteran sustained his TBI.  

Dr. K-S must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.

2.  If Dr. K-S is unavailable or if otherwise warranted, schedule the Veteran for a VA spine examination with an appropriate examiner other than the VA examiner who conducted the June 2011 examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the service treatment records and take a detailed history from the Veteran regarding the onset of his low back disability.

The examiner is requested to state whether it is at least as likely as not (50 percent probability or greater) that any current low disability is related to active service, to include the in-service incident wherein the Veteran sustained his TBI.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


